DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 2/2/2021 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/2/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively U.S. Patent No. 10,976,476 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 17/165,578
Regarding claim 1, An optical member driving mechanism, comprising: a movable portion configured to connect to an optical member having an optical axis; a fixed portion, wherein the movable portion is movable relative to the fixed portion; a driving assembly driving the movable portion to move relative to the fixed portion; and at least three damping materials located on an imaginary plane, wherein the imaginary plane is parallel to the optical axis.  
U.S.Patent NO: 10,976,476 B2 
 Regarding claim 1,An optical member driving mechanism, comprising: a fixed portion; a movable portion, movably connected to the fixed portion, having a carrier to carry an optical member, wherein the optical member has an optical axis; a plurality of first elastic members elastically connected to the fixed portion and the movable portion, where the first elastic members extend in a first direction, and the first direction is perpendicular to the optical axis; a first driving assembly, electrically connected to the first elastic members, and driving the movable portion to move relative to the fixed portion along a direction that is perpendicular to the first direction; and a plurality of damping materials, disposed between the fixed portion and the movable portion, located on an imaginary plane parallel to the optical axis.

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3 ,9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (2010/0091120 A1) in view of Wang et al (2019/0230262 A1).
 Regarding claim 1,  Nagata et al discloses  ( refer to figures 1(a)-1(c), figure 3) an optical member driving mechanism (1) , comprising: a movable portion (3)  configured to connect to an optical member having an optical axis; a fixed portion (2) , wherein the movable portion  (3) is movable relative to the fixed portion (2) ; a driving assembly driving the movable portion(3)  to move relative to the fixed portion (2)  (paragraph 0083).
  Nagata discloses all of the claimed limitations except at least three damping materials located on an imaginary plane, wherein the imaginary plane is parallel to the optical axis.  
 Wang et al discloses at least three damping materials located on an imaginary plane, wherein the imaginary plane is parallel to the optical axis (figure 45, damping materials 4-90  , paragraph 0465,paragraph 0466).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to add  at least three damping materials located on an imaginary plane, wherein the imaginary plane is parallel to the optical axis for the purpose of increase buffer effect and correct  in an optical member driving mechanism as taught by Wang et al.

Regarding claim 3, Nagata et al  discloses wherein the imaginary plane (15)  is parallel to the second side, and the first direction is perpendicular to the second direction.  
Regarding claim 9, combination of Nagata et al in view of Wang et al discloses wherein when viewed along the optical axis, the optical member is located between two of the damping materials.  
Regarding claim 10, Nagata et al discloses further comprising a plurality of first elastic members (14s and 14t) extending in a third direction that is perpendicular to the optical axis, wherein when viewed along the optical axis, the damping materials are located between the elastic members (paragraph 0083).  
Regarding claim 11, Nagata et al discloses wherein the elastic members (14s and 14t) comprise metallic material and are configured to transmit electrical signals (paragraph 0083).  
Regarding claim 12, Nagata et al discloses further comprising a plurality of second elastic members (14e and 14f)  extending in a fourth direction that is perpendicular to the third direction, wherein the second elastic members are connected to the first elastic members  (14s and 14t) and the movable portion (3)  (paragraph 0083).  
Regarding claim 13, combination of Nagata et al in view of Wang et al discloses   wherein the damping materials contact the movable portion (3) and the fixed portion (2).  
Regarding claim 14, Nagata discloses wherein the driving assembly (1) comprises: a magnetic member (17) (paragraph 0082); and a driving coil (30), wherein the magnetic member or the driving coil (30) is disposed on the movable portion (3) , and the other of the magnetic member or the driving coil is disposed on the fixed portion.  
Regarding claim 15, Nagata et al  discloses wherein when viewed in a direction that is parallel to the optical axis, the driving assembly(3)  does not overlap the damping materials.  
Regarding claim 16,  Nagata  et al discloses  wherein the fixed portion (2)  further comprises: a circuit component (300) ; and a base, wherein the circuit component is disposed on the base, and the damping materials are disposed on the circuit component (paragraph 0111).  
Regarding claim 20, Nagata et al discloses wherein a plurality of bonding recesses are formed on the movable portion (3), and the bonding recesses are symmetrically disposed towards the optical member (1).  
Allowable Subject Matter
5.   Claim 2 , 4-8 , and 17-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter: 
 wherein when viewed along the optical axis, the fixed portion having a polygonal structure further comprises a first side and a second side, the first side extends in a first direction, the second side extends in a second direction, a length of the first side is less than a length of the second side, and the first direction is not parallel to the second direction and wherein the movable portion further comprises a plurality of damping material limiting portions, and the damping materials are respectively disposed between each of the damping material limiting portions and the fixed portion and wherein the fixed portion has a top surface and a plurality of sidewalls extending from edges of the top surface, a first opening and a second opening are respectively disposed on the sidewalls, and the optical axis passes through the first opening and the second opening. 
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/30/2022